DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. Applicant argues Asami fails to teach the material of the first lens, the second lens, the third lens, the fourth lens and the sixth lens being plastic and the material of the fifth lens being plastic or glass. Examiner respectfully disagrees.
Regarding applicant’s argument that Asami fails to teach the material of the first lens, the second lens, the third lens, the fourth lens and the sixth lens being plastic and the material of the fifth lens being plastic or glass, Examiner notes that Asami [0244] teaches that it is preferable for the materials of any one or a plurality of arbitrary combinations of the first lens L1 through the seventh lens L7 to be plastic, as using plastic for the material of the lenses allows for reduction in the cost and the weight of the lens system and enables aspherical surface shapes to be manufactured accurately and inexpensively, resulting in correction of spherical aberration and field curvature. Thus, Examiner maintains Asami discloses the limitations of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the same claim limitations as claim 4 and should therefore be canceled. Claims 6-8 are dependent on claim 5, and are therefore rejected for the same reasons. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami (2016/0085053, of record).

Regarding claim 1, Asami discloses an optical lens (at least Figure 10), comprising: a front lens group (L1, first lens, L2, second lens), configured to diverge incident light rays (see at least Figure 2 for exemplary illustrative purpose, wherein L1 and L2 diverge incident light rays); and a rear lens group (L3, third lens, L4, fourth lens, L5, fifth lens, L6, sixth lens, L7, seventh lens), configured to converge the divergent incident light rays (see at least Figure 2 for exemplary illustrative purpose, wherein L3-L7 converge incident light rays onto Sim, image surface), the front lens group further comprises a first lens (L1, first lens) and a second lens (L2, second lens); the rear lens group comprises a third lens (L3, third lens), a fourth lens (L4, fourth lens), a fifth lens (L5, fifth lens) and a sixth lens (L7, seventh lens); and the first lens, the second lens, the third lens, the fourth lens, the fifth lens and the sixth lens are sequentially arranged from an object side to an image side (Figure 10 depicts L1-L5 and L7 are sequentially arranged from the left hand side to the right hand side), the material of the first lens, the second lens, the third lens, the fourth lens and the sixth lens being plastic and the material of the fifth lens being plastic or glass ([0244] teaches L1 through L7 are plastic).

Regarding claim 2, Asami discloses the optical lens according to claim 1, further comprising: an imaging plane (Sim, image surface); an optical stop (St, aperture stop), located between the front lens group and the rear lens group (at least [0180] teaches the aperture stop to be disposed between L2, second lens, and L3, third lens); and a color filter (PP, optical member; [0247-0248] teach PP, optical member, may be a filter which cuts blue light from UV light, thus regarded as a color filter), located between the rear lens group and the imaging plane (Figure 10 depicts PP, optical member, to be located between L7, seventh lens, and Sim, image surface).

Regarding claim 3, Asami discloses the optical lens according to claim 1, wherein the front lens group is a negative power lens group (Table 8 teaches f12 to be negative) and the rear lens group is a positive power lens group (Table 8, using values of f3-f7, the resulting focal length is positive).

Regarding claim 4, Asami discloses the optical lens according to claim 1, wherein the material of the front lens group is plastic and the material of one lens in the rear lens group is plastic or glass ([0244] teaches L1 through L7 are plastic).

Regarding claim 5, Asami discloses the optical lens according to claim 4, wherein the front lens group further comprises a first lens (L1, first lens) and a second lens (L2, second lens); the rear lens group comprises a third lens (L3, third lens), a fourth lens (L4, fourth lens), a fifth lens (L5, fifth lens) and a sixth lens (L7, seventh lens); and the first lens, the second lens, the third lens, the fourth lens, the fifth lens and the sixth lens are sequentially arranged from an object side to an image side (Figure 10 depicts L1-L5 and L7 are sequentially arranged from the left hand side to the right hand side), the material of the first lens, the second lens, the third lens, the fourth lens and the sixth lens being plastic and the material of the fifth lens being plastic or glass ([0244] teaches L1 through L7 are plastic).

Regarding claim 6, Asami discloses the optical lens according to claim 5, wherein the first lens, the second lens, the third lens, the fourth lens and the sixth lens are all aspheric lenses (at least [0202] teaches one of the surfaces of each lens to be aspherical).

Regarding claim 9, Asami discloses the optical lens according to claim 1, wherein the optical lens meets that a through-the-lens (TTL)/effective focal length (EFFL) is less than or equal to 9; and the TLL is an optical length of the optical lens and the EFFL is a total focal length of the optical lens (using values from Table 8, TTL is calculated to be 21.75594 and EFFL is taught to be 4.89; the values in the condition yield 4.45, which falls within the claimed range).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asami (2016/0085053, of record) in view of Chen et al. (2015/0268446, of record).

Regarding claim 7, Asami discloses the optical lens according to claim 6, wherein the first lens has a meniscus shape convex toward the object side (Figure 10, Table 8 teach L1, first lens, is a meniscus lens which is convex on the object side), the second lens has a cylindrical biconvex shape (Figure 10, Table 8 teach L2, second lens, is a cylindrical biconvex lens), a first surface and a second surface of the second lens being both aspheric surfaces (Table 8 depicts Si 3 and Si 4 to be aspheric); the third lens has a biconvex shape (Figure 10, Table 8 teach L3, third lens, is a biconvex lens), a first surface and a second surface of the third lens being both aspheric surfaces (at least [0219, 0220, 0222] teach the object and image side surfaces of the third lens to be aspherical); the fourth lens has a biconcave shape (Figure 10, Table 8 teach L4, fourth lens, is a biconcave lens), a first surface and a second surface of the fourth lens being both aspheric surfaces (at least [0224] teaches at least one of the surfaces of the fourth lens to be aspherical, thus interpreted as both surfaces may be aspherical); the fifth lens has a biconvex shape (Figure 10, Table 8 teach L5, fifth lens, is a biconvex lens), a first surface and a second surface of the fifth lens being both spherical surfaces (Table 8 depicts Si 10 and Si 11 to be aspheric); and the sixth lens has a concave-plane shape (Figure 10, Table 8 teach L7, seventh lens, is a concave-plane lens), a first surface of the sixth lens being an aspheric surface (at least [0234, 0235] teach the object side surface of the seventh lens to be aspherical) and a second surface of the sixth lens being a planar surface (Figure 10, Table 8 teach Si 15 to be planar).
Asami fails to teach a first surface and a second surface of the first lens being both aspheric surfaces. Asami and Chen are related because both teach an optical lens.
Chen discloses an optical lens wherein a first surface and a second surface of the first lens being both aspheric surfaces (at least [0046, 0055] teach both surfaces of the first lens element to be aspheric).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Asami to incorporate the teachings of Chen and provide a first surface and a second surface of the first lens being both aspheric surfaces. Doing so would allow for reduction of aberrations, thereby improving imaging quality.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asami (2016/0085053, of record) in view of Chen et al. (2015/0268446, of record) as applied to claim 7 above, and further in view of Watanabe (2016/0320619, of record).

Regarding claim 8, the modified Asami discloses the optical lens according to claim 7, but fails to teach wherein the sag of a free form surface of the first lens, the second lens, the third lens, the fourth lens, the fifth lens or the sixth lens meets a formula, 

    PNG
    media_image1.png
    94
    708
    media_image1.png
    Greyscale

 wherein Z(r) is the sag of the free form surface of the lens, r is the radius of the lens, c is the radius of curvature of the lens, k is a quadric coefficient, A is a fourth-order aspheric coefficient, B is a sixth-order aspheric coefficient, C is an eighth-order aspheric coefficient, D is a tenth-order aspheric coefficient and E is a twelfth-order aspheric coefficient. The modified Asami and Watanabe are related because both teach an optical lens.
Watanabe discloses an optical lens wherein the sag of a free form surface of the first lens, the second lens, the third lens, the fourth lens, the fifth lens or the sixth lens meets a formula, 

    PNG
    media_image1.png
    94
    708
    media_image1.png
    Greyscale

 wherein Z(r) is the sag of the free form surface of the lens, r is the radius of the lens, c is the radius of curvature of the lens, k is a quadric coefficient, A is a fourth-order aspheric coefficient, B is a sixth-order aspheric coefficient, C is an eighth-order aspheric coefficient, D is a tenth-order aspheric coefficient and E is a twelfth-order aspheric coefficient (at least [0038-0041] Equations 1 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Asami to incorporate the teachings of Watanabe and provide wherein the sag of a free form surface of the first lens, the second lens, the third lens, the fourth lens, the fifth lens or the sixth lens meets a formula, 

    PNG
    media_image1.png
    94
    708
    media_image1.png
    Greyscale

wherein Z(r) is the sag of the free form surface of the lens, r is the radius of the lens, c is the radius of curvature of the lens, k is a quadric coefficient, A is a fourth-order aspheric coefficient, B is a sixth-order aspheric coefficient, C is an eighth-order aspheric coefficient, D is a tenth-order aspheric coefficient and E is a twelfth-order aspheric coefficient. Doing so would allow for correction of distortion and light aberration, thereby improving image quality.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asami (2016/0085053, of record).

Regarding claim 10, Asami discloses the optical lens according to claim 9, but fails to teach wherein the optical length of the optical lens is 22 mm.
Asami teaches the optical length of the optical lens to be 21.75594 mm, which is calculated by using the values from Table 8. The specifically taught TTL value and the claimed TTL value are within a 5% threshold amount. Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the TTL value to be 22 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would allow for adequate image correction while retaining a compact size.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872